Exhibit 10.13

 

Execution Copy

 

DERIVATIVES AGREEMENT

 

This DERIVATIVES AGREEMENT, delivered as of April 23, 2012, is between SandRidge
Energy, Inc., a Delaware corporation (“SandRidge”), and SandRidge Mississippian
Trust II, a Delaware statutory trust (the “Trust”) and is delivered to be
effective as of 12:01 a.m., Central Time, April 1, 2012.

 

R E C I T A L S

 

WHEREAS, the Trust is governed by that certain Amended and Restated Trust
Agreement dated as of April 23, 2012 by and among SandRidge, The Corporation
Trust Company, as Delaware trustee, and The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Trustee”, and such agreement, the “Trust
Agreement”);

 

WHEREAS, SandRidge Exploration and Production, LLC (“SandRidge Sub”), a Delaware
limited liability company and a wholly-owned subsidiary of SandRidge, has
conveyed (or caused to be conveyed) to the Trust certain royalty interests
pursuant to (i) those certain Term Royalty Conveyances (as defined in the Trust
Agreement), (ii) those certain Perpetual Royalty Conveyances (as defined in the
Trust Agreement), (iii) and the Assignments of Overriding Royalty Interest (as
defined in the Trust Agreement), in each case delivered to be effective as of
the effective time specified in such conveyances (collectively, the
“Conveyances”), pursuant to which SandRidge Sub will from time to time
distribute cash proceeds to the Trust;

 

WHEREAS, SandRidge has entered into certain commodity derivatives transactions
with Barclays Bank PLC (“Barclays”), Citibank, N.A. (“Citibank”), and Morgan
Stanley Capital Group Inc. (“Morgan Stanley”);

 

WHEREAS, SandRidge and the Trust desire to allocate among themselves certain of
the economic benefits and costs associated with these transactions;

 

NOW, THEREFORE, in consideration of the premises herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS; TERMS GENERALLY

 

Section 1.01 Definitions. As used herein, terms defined above have the meanings
given such terms above and the following terms have the following meanings:

 

“Agreement” means this Derivatives Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Approved Trust Counterparty” means any Person regularly engaged in the hedging
of commodities who has (or who has a provider of credit support identified in
such Person’s ISDA trade documentation that has) a long term corporate debt
rating of A-/A3 (or the then-equivalent) by S&P or Moody’s or higher and who is
a party to the Collateral Agency Agreement.

 

--------------------------------------------------------------------------------


 

“Bankruptcy Code” has the meaning given in Section 4.07(b).

 

“Barclays” has the meaning given in the recitals to this Agreement.

 

“Barclays Trade Documents” means the ISDA Master Agreement dated as of
November 16, 2007 between SandRidge and Barclays, including the Schedule thereto
and each Confirmation entered into thereunder, in each case in effect on the
date hereof.

 

“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.

 

“Citibank” has the meaning given in the recitals to this Agreement.

 

“Citibank Trade Documents” means the ISDA Master Agreement dated as of
October 1, 2011 between SandRidge and Citibank, including the Schedule thereto
and each Confirmation entered into thereunder, in each case in effect on the
date hereof.

 

“Collateral Agency Agreement” means that certain Collateral Agency Agreement to
be entered into by and among Wilmington Trust, National Association as
Collateral Agent, the Trust and the other parties thereto, as amended, restated,
supplemented, replaced or otherwise modified from time to time.

 

“Confirmations” means the collective reference to each Confirmation attached
hereto as Exhibit A.

 

“Counterparties” means the collective reference to Barclays, Citibank and Morgan
Stanley.

 

“Defaulting Party” means, with respect to any Trade on any date of
determination, any Person: (a) that is a “Defaulting Party” or an “Affected
Party” with respect to such Trade on such date under the applicable Trade
Documents (as such terms are defined therein) or (b) in respect of which a
“Potential Event of Default” or an “Event of Default” has occurred and is
continuing on such date under the applicable Trade Documents (as such terms are
defined therein).

 

“Excess Hedged Volumes” has the meaning given in Section 3.02.

 

“Excluded Amount” means any amount payable by one party to another party
pursuant to any Trade Documents on account of indemnity or reimbursement
obligations (including additional amounts owing in respect of tax gross up
obligations), costs, fees, expenses (including attorneys fees) or default
interest.

 

“Illegality” has the meaning specified in the applicable Trade Documents;
provided that the term “Illegality” when used herein in reference to any Trade
will only be deemed to have occurred with respect to such Trade if either
(a) the Counterparty is an “Affected Party” (as defined in the applicable Trade
Documents) with respect to such Illegality; or (b) both (i) SandRidge is an
“Affected Party” (as defined in the applicable Trade Documents) with

 

2

--------------------------------------------------------------------------------


 

respect to such Illegality and (ii) the Trust would have been an “Affected
Party” (as defined in the applicable Trade Documents) with respect to such
Illegality if it were a party to such Trade.

 

“Illegality Termination Payment” means any Termination Payment that becomes due
and payable as the result of the termination of any Trade prior to the stated
termination date thereof based on the occurrence of an Illegality.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Morgan Stanley” has the meaning given in the recitals to this Agreement.

 

“Morgan Stanley Trade Documents” means the ISDA Master Agreement dated as of
February 22, 2008, between SandRidge and Morgan Stanley, including the Schedule
thereto and each Confirmation entered into thereunder, in each case as in effect
on the date hereof.

 

“Period End Date” means March 31, June 30, September 30 and December 31 of each
calendar year.

 

“Person” means any natural person, corporation, limited liability company,
trust, estate, joint venture, association, company, partnership, governmental
authority or other entity or organization.

 

“Quarterly Payment Date” means, with respect to any Quarterly Period, the date
that is forty-five (45) days after the last day of such Quarterly Period.

 

“Quarterly Period” means each period from but excluding one Period End Date to
and including the next Period End Date.

 

“Replaced Trade” has the meaning given in Section 3.01(b).

 

“Reset” and “Reset Trade” have the meanings given in Section 3.02.

 

“Royalty Interests” means the royalty interests conveyed to the Trust by the
Conveyances.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“SandRidge Gross Up Amount” means, in relation to any Scheduled Payments or any
Illegality Termination Payments required to be made by the Counterparties during
any Quarterly Period, an amount equal to the sum of all such Scheduled Payments
or Illegality Termination Payments, as the case may be, that were due and
payable by the Counterparties but not paid by the Counterparties to SandRidge
during such Quarterly Period (a) on account of the exercise of any right of
netting or set-off against (i) obligations owed by SandRidge or its affiliates
to the Counterparties or their affiliates under agreements or instruments other
than the Trade Documents or (ii) any obligation of SandRidge to pay an Excluded
Amount pursuant to the Trade Documents; or (b) to the extent that any
Counterparty (i) set-off any such Scheduled

 

3

--------------------------------------------------------------------------------


 

Payments or Illegality Termination Payments, as the case may be, against any
posted collateral held by SandRidge (or any obligation of SandRidge to transfer
that posted collateral) or (ii) withheld payment of any such Scheduled Payments
or Illegality Termination Payments, as the case may be, up to the value of any
posted collateral held by SandRidge.

 

“Scheduled Payment” means, with respect to any Trade, the net payment required
to be made by one party thereto to the other party thereto on a “Payment Date”
or a “Settlement Payment Date” pursuant to the related Confirmation, without
giving effect to the existence of any “Potential Event of Default”, “Event of
Default” or the designation of an “Early Termination Date” (as such terms are
defined in the applicable Trade Documents) or any right of setoff, counterclaim
or defense, and excluding, for the avoidance of doubt: (a) any obligation to
transfer cash collateral or other collateral, (b) any Termination Payment and
(c) any Excluded Amount.

 

“Termination Payment” means, with respect to any Trade or group of Trades:
(a) the net amount which is due and payable by one party thereto to the other
party thereto in respect of the early termination of such Trade or group of
Trades, as determined pursuant to the applicable Trade Documents (including, for
the avoidance of doubt, any unpaid amounts), but (b) without giving effect to
any right of set-off and/or right to apply any margin, collateral, guarantees or
other credit support delivered or held in connection with such Trade, and
(c) excluding any Scheduled Payments (other than unpaid amounts) and any
Excluded Amounts.

 

“Trades” means the collective reference to each transaction evidenced by the
Confirmations.

 

“Trade Documents” means the collective reference to the Barclays Trade
Documents, Citibank Trade Documents, and Morgan Stanley Trade Documents.

 

“Transfer” and “Transferred Trade” have the meanings given in Section 3.01(a).

 

“Trust Direct Hedges” means oil hedge contracts to which the Trust is a
counterparty, including, but not limited to, (i) the hedge contracts specified
on Schedule 1 to the Trust Agreement, (ii) Transferred Trades and (iii) Trust
Replacement Trades, in each case as such hedge contracts may be restructured,
amended or otherwise modified from time to time.

 

“Trust Gross Up Amount” means, in relation to any Scheduled Payments or any
Illegality Termination Payments required to be made by SandRidge during any
Quarterly Period, an amount equal to the sum of all such Scheduled Payments or
Illegality Termination Payments, as the case may be, that were due and payable
by SandRidge but not paid by SandRidge to the Counterparties during such
Quarterly Period to the extent that SandRidge (i) set-off any such Scheduled
Payments or Illegality Termination Payments, as the case may be, against any
posted collateral held by the Counterparties (or any obligation of the
Counterparties to transfer that posted collateral) or (ii) withheld payment of
any such Scheduled Payments or Illegality Termination Payments, as the case may
be, up to the value of any posted collateral held by the Counterparties.

 

“Trust Replacement Trade” has the meaning given in Section 3.01(b).

 

4

--------------------------------------------------------------------------------


 

Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise:
(a) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time; (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in this Agreement); (c) the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof and (d) any reference
herein to Sections or Exhibits shall be construed to refer to Sections of, or
Exhibits to, this Agreement.

 

ARTICLE II
PAYMENTS

 

Section 2.01 Payments. On the Quarterly Payment Date for each Quarterly Period,
commencing with the Quarterly Period ending June 30, 2012:

 

(a) SandRidge will pay to the Trust an amount equal to the sum of the following
(without duplication): (i) all Scheduled Payments received by SandRidge from the
Counterparties under all Trades during such Quarterly Period plus (ii) the
SandRidge Gross Up Amount, if any, related to Scheduled Payments required to be
made by the Counterparties to SandRidge under all Trades during such Quarterly
Period plus (iii) the amount of any Scheduled Payment required to be made by any
Counterparty to SandRidge under any Trade during such Quarterly Period that was
not received by SandRidge from such Counterparty, but only if SandRidge was a
Defaulting Party on the date such Scheduled Payment was required to be made by
such Counterparty;

 

(b) the Trust will pay to SandRidge an amount equal to the sum of the following:
(i) all Scheduled Payments made by SandRidge to the Counterparties under all
Trades during such Quarterly Period plus (ii) the Trust Gross Up Amount, if any,
related to Scheduled Payments required to be made by SandRidge to the
Counterparties under all Trades during such Quarterly Period, excluding, in the
case of both clauses (i) and (ii) of this subsection (b), any Scheduled Payment
made by SandRidge to any Counterparty under any Trade with respect to which
SandRidge (x) was a Defaulting Party on the date such Scheduled Payment was
required to be made by SandRidge and (y) continues to be a Defaulting Party on
the Quarterly Payment Date;

 

(c) SandRidge will pay to the Trust an amount equal to the sum of the following:
(i) all Illegality Termination Payments received by SandRidge from the
Counterparties under all Trades during such Quarterly Period plus (ii) the
SandRidge Gross Up Amount, if any, related to Illegality Termination Payments
required to be made by the Counterparties to SandRidge under all Trades during
such Quarterly Period;

 

(d) the Trust will pay to SandRidge an amount equal to the sum of the following:
(i) all Illegality Termination Payments made by SandRidge to the Counterparties
under all Trades during such Quarterly Period plus (ii) the Trust Gross Up
Amount, if any, related to

 

5

--------------------------------------------------------------------------------


 

Illegality Termination Payments required to be made by SandRidge to the
Counterparties under all Trades during such Quarterly Period;

 

(e) if any Trade has been terminated prior to its stated termination date other
than as the result of the occurrence of an Illegality, then notwithstanding the
termination of such Trade, SandRidge will pay to the Trust an amount equal to
the sum of each Scheduled Payment that would have become due and payable by the
relevant Counterparty to SandRidge during such Quarterly Period if such Trade
had not been so terminated; and

 

(f) if any Trade has been terminated prior to its stated termination date other
than as the result of the occurrence of an Illegality, then notwithstanding the
termination of such Trade, the Trust will pay to SandRidge an amount equal to
the sum of each Scheduled Payment that would have become due and payable by
SandRidge to the relevant Counterparty during such Quarterly Period if such
Trade had not been so terminated.

 

Section 2.02 Netting of Payments Under this Agreement.

 

(a) If, on any Quarterly Payment Date, identical amounts would otherwise be
payable by each party to the other pursuant to Section 2.01, then, on such date,
each party’s obligation to make payment of any such amount will be automatically
satisfied and discharged.

 

(b) If, on any Quarterly Payment Date, the aggregate amount that would otherwise
have been payable by one party pursuant to Section 2.01 exceeds the aggregate
amount that would otherwise have been payable by the other party, then the party
that owes the larger aggregate amount must pay to the other party the excess of
the larger aggregate amount over the smaller aggregate amount.

 

Section 2.03 General Conditions. All payments made hereunder shall be made in
immediately available funds to the account or accounts from time to time
specified by the relevant payee. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day.  SandRidge shall determine the amounts due to (or from)
the Trust under this Agreement, and all such determinations shall (in the
absence of manifest error) be final and binding on each party.

 

Section 2.04 Certain Notices. SandRidge shall promptly notify the Trust of the
designation of an “Early Termination Date” pursuant to any Trade Document and
the termination of any Trade, and shall provide the Trust with any documentation
or other information related thereto as the Trust may reasonably request from
time to time.

 

ARTICLE III
TRANSFER AND REPLACEMENT OF TRADES; RESETTING OF TRADES

 

Section 3.01 Transferred Trades; Replaced Trades.

 

(a) Subject to Section 3.01(b) below, SandRidge may, at any time and in its sole
discretion, assign, novate or otherwise transfer (each, a “Transfer”) any Trade,
or any portion of any Trade, to the Trust.  Any such Transfer shall constitute
the complete assignment, novation or other transfer of all of SandRidge’s
obligations and agreements, and all of SandRidge’s rights,

 

6

--------------------------------------------------------------------------------


 

remedies, and powers, under such Trade (or any portion thereof).  Any such
Transfer of a Trade (or any portion thereof) shall be subject to the conditions
set forth in Section 3.01(c) below.  Trades (or portions thereof) that are
Transferred to the Trust in accordance with this Section 3.01(a) are referred to
herein as “Transferred Trades.”  Each of the Trust and SandRidge shall pay its
respective fees and expenses relating to any Transfer of a Trade (or portion
thereof), including attorneys’ fees and expenses.

 

(b) In addition, SandRidge may, at any time and in its sole discretion, request
the Trust to enter into new commodity derivatives transactions (each, a “Trust
Replacement Trade”) to replace all or any portion of the volumes hedged under
Trades that have not been assigned, novated or otherwise transferred to the
Trust pursuant to Section 3.01(a) above.  The execution of any Trust Replacement
Trade shall be subject to the conditions set forth in Section 3.01(c) below. 
Trades (or portions thereof) that are replaced with Trust Replacement Trades in
accordance with this Section 3.01(b) are referred to herein as “Replaced
Trades.”  Replaced Trades may not be assigned, novated or otherwise transferred
to the Trust pursuant to Section 3.01(a) above.

 

(c) Any Transfer of a Trade (or any portion thereof), and any entry by the Trust
into a Trust Replacement Trade, shall be subject to the conditions that, upon
the effectiveness of such proposed Transfer or the execution of such proposed
Trust Replacement Trade, as the case may be, (i) the counterparty to such
Transferred Trade or Trust Replacement Trade shall be an Approved Trust
Counterparty, (ii) the hedging effects of such Transferred Trade or Trust
Replacement Trade shall, in SandRidge’s sole determination, be economically
equivalent to the hedging effects of the Transferred Trade or the Replaced
Trade, as the case may be, immediately prior to the proposed Transfer or
replacement, and (iii) immediately prior to the Transfer of any Trade pursuant
to Section 3.01(a) or immediately prior to the entering into a Trust Replacement
Trade pursuant to Section 3.01(b), as the case may be, no default, event of
default, termination event, early termination event, potential event of default
or potential termination event shall have occurred and be continuing and no
early termination date shall have been specified or shall have occurred, with
respect to such Transferred Trade or Trade replaced with such Trust Replacement
Trade, as the case may be.  For the avoidance of doubt, in determining whether
such Transferred Trades or Trust Replacement Trades have economically equivalent
hedging effects as the existing Trades, the presence or absence of collateral
supporting the Trust’s obligations under Transferred Trades or Trust Replacement
Trades shall not be considered.  The Trust hereby consents to any Transfer of a
Trade, and any entry by the Trust into a Trust Replacement Trade, meeting the
foregoing conditions, and the Trust acknowledges that no further review or
approval by the Trust shall be required to effect any such Transfer or to
execute any such Trust Replacement Trade.  The Trust agrees that it will
execute, or cause to be executed, such confirmations, acknowledgements, notices,
and other documents requested by SandRidge, or that may otherwise be necessary
or desirable, to effect any Transfer of a Trade or enter into any Trust
Replacement Trade.  In addition, the written instrument or instruments governing
any Transfer and/or any Transferred Trade shall include an acknowledgement by
the counterparty to the Transferred Trade that SandRidge is not a party to, nor
does SandRidge have any obligations under, the Transferred Trade effective as of
and following the time of such Transfer.

 

(d) In connection with any Transferred Trade or Trust Replacement Trade in
accordance with this Section 3.01, SandRidge shall provide the Trust with
written notice

 

7

--------------------------------------------------------------------------------


 

identifying the Trade or portion of a Trade being Transferred or replaced with a
Trust Replacement Trade.  In addition, at least five (5) Business Days prior to
the anticipated date of any Transfer or any execution of a Trust Replacement
Trade, SandRidge shall provide the Trust with substantially complete drafts of
all relevant documentation relating to such Transferred Trade or Trust
Replacement Trade, including the ISDA master agreement, related schedules, and
transaction confirmations.  Upon the effective date of any Transfer or execution
of any Trust Replacement Trade, all of the obligations of SandRidge and the
Trust under this Agreement with respect to the volumes covered by the
Transferred Trade or Replaced Trade will cease, and SandRidge shall deliver to
the Trust a revised Exhibit A, reflecting the removal from such Exhibit A of the
Confirmations (or portions thereof) covered by the Transferred Trade or the
Replaced Trade, as applicable.

 

Section 3.02 Resetting of Trades.  If at any time SandRidge reasonably
determines that the remaining volumes of oil hedged under the Trades and Trust
Direct Hedges exceed projected production of oil attributable to the Royalty
Interests for the period or periods covered by such Trades and Trust Direct
Hedges (such difference, the “Excess Hedged Volumes”), SandRidge may, in its
sole discretion, reset, terminate or replace, or otherwise modify, the terms of
all or any portion of the Trades in order to eliminate or reduce such Excess
Hedged Volumes (any such action, a “Reset”).  SandRidge shall use commercially
reasonable efforts to effect any such Reset in a manner that is cash neutral (or
advantageous) to the Trust, but shall have no affirmative duty to reset or
otherwise modify any Trades.  In connection with any Reset in accordance with
this Section 3.02, SandRidge shall provide the Trust with (i) written notice
identifying the Trades or portions thereof being reset and describing the
material terms of the Reset, including a summary of the volumes, periods, and
prices affected by the Reset, and (ii) copies of any revised or new transaction
confirmations evidencing new transactions entered into in conjunction with such
Reset (“Reset Trades”).  Upon the effective date of any Reset, SandRidge shall
deliver to the Trust a revised Exhibit A, reflecting the replacement of the
Confirmations (or portions thereof) affected by the Reset with the transaction
confirmations evidencing the Reset Trades.  The Trust agrees that it will
execute, or cause to be executed, such acknowledgements, notices, and other
documents requested by SandRidge, or that may otherwise be necessary or
desirable, to give effect to the foregoing.  For the avoidance of doubt,
SandRidge shall have no affirmative duty to undertake any Reset and shall incur
no liability in connection with affirmatively undertaking (or failing to
undertake) a Reset (other than a failure to use its commercially reasonable
efforts in effecting a Reset as expressly set forth in this Section 3.02 or for
undertaking a Reset in bad faith).

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.01 Amendments. Any amendment, modification or waiver in respect of
this Agreement will only be effective if in writing (including a writing
evidenced by a facsimile transmission) and executed by each of the parties
hereto.  Except as set forth in Article III, SandRidge will not make any
material amendment to the terms of the Trades without the Trust’s consent.

 

Section 4.02 No Waiver. No failure on the part of any party to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege, or

 

8

--------------------------------------------------------------------------------


 

any abandonment or discontinuance of steps to enforce such right, power or
privilege, under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

Section 4.03 Remedies Cumulative; Non-Exclusive; Etc. All rights, powers,
privileges, remedies, and recourses granted in this Agreement or otherwise
available at law or equity: (a) shall be cumulative and concurrent; (b) may be
pursued separately, successively, or concurrently; (c) may be exercised as often
as the occasion therefor shall arise, it being agreed that the exercise or
failure to exercise or the beginning, or the abandonment, or the delay of any of
same, shall in no event be construed as a waiver or release thereof or of any
other right, remedy, or recourse and (d) are intended to be, and shall be,
nonexclusive.

 

Section 4.04 Successors and Assigns. The provisions of this Agreement shall be
binding upon each party and its successors and permitted assigns and shall
inure, together with all the rights and remedies hereunder, to the benefit of
such party and its respective successors and assigns; provided that no party may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the other party, and any such
purported assignment, transfer or delegation shall be null and void.

 

Section 4.05 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof or thereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 4.06 Survival; Revival; Restatement. To the extent that any payments
made hereunder are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person or entity under any bankruptcy law, common
law or equitable cause, then to such extent, the obligations so satisfied shall
be revived and continue as if such payment had not been received and the rights,
powers and remedies under this Agreement shall continue in full force and
effect. In such event, this Agreement shall be automatically reinstated and each
party shall take such action as may be reasonably requested by any other party
to effect such reinstatement.

 

Section 4.07 Acknowledgments.

 

(a) Each party hereby acknowledges that (i) no party has any fiduciary
relationship with or duty to any other party arising out of or in connection
with this Agreement; (ii) no joint venture is created hereby or otherwise exists
by virtue of the transactions contemplated hereby among the parties hereto;
(iii) no other party is acting as a fiduciary or financial or investment advisor
for it; (iv) it is not relying upon any representations (whether written or
oral) of any other party; (v) no other party has given to it (directly or
indirectly through any other Person) any advice, counsel, assurance, guarantee,
or representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(either legal, regulatory, tax, financial, accounting, or otherwise) of this
Agreement; (vi) it has made its own investment, hedging, and trading decisions
based

 

9

--------------------------------------------------------------------------------


 

upon its own judgment and upon any advice from such advisors as it has deemed
necessary, and not upon any view expressed by the other party; (vii) all trading
decisions have been the result of arm’s length negotiations between the parties;
(viii) it has a duty to read the Trade Documents and agrees that it is charged
with notice and knowledge of the terms of the Trade Documents; that it has in
fact read the Trade Documents and is fully informed and has full notice and
knowledge of the terms, conditions and effects thereof and (ix) it is entering
into this Agreement with a full understanding of all of the risks hereof
(economic and otherwise) and it is capable of assuming and willing to assume
(financially and otherwise) those risks.

 

(b) Without limiting the applicability of any other provision of the U.S.
Bankruptcy Code as amended (the “Bankruptcy Code”) (including Sections 362, 546,
556, and 560 thereof and the applicable definitions in Section 101 thereof), the
parties intend that the transactions contemplated by this Agreement will
constitute “forward contracts” or “swap agreements” as defined in Section 101 of
the Bankruptcy Code, and that the parties are entitled to the rights under, and
protections afforded by, Sections 362, 546, 556, and 560 of the Bankruptcy Code.

 

(c) Each party represents to the other party that it is an “eligible contract
participant” within the meaning of the Commodity Exchange Act, Section 1a(12).

 

Section 4.08 No Agency Relationship, No Assignment of Trades. Each of the
parties hereto acknowledges and agrees that no agency relationship is created
hereby or otherwise exists by virtue of the transactions contemplated hereby
among the parties hereto, it being expressly understood and agreed that
SandRidge has entered into the Trades and the Trade Documents related thereto as
principal on its own behalf, and SandRidge is not acting as an agent of the
Trust with respect to any Trade nor is SandRidge acting in any other capacity on
behalf of the Trust, fiduciary or otherwise. Nothing contained herein shall be
interpreted to create or operate as an assignment, transfer or novation of any
Trade, any Trade Document or any interest or obligation therein or thereunder.

 

Section 4.09 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

Section 4.10 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. In making proof of this Agreement, it shall not be necessary to
produce or account for any counterpart other than one signed by the party
against which enforcement is sought. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

Section 4.11 ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

10

--------------------------------------------------------------------------------


 

Section 4.12 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and no other Person (including any Counterparty or
Trust unitholder) shall have any rights, claims, remedies or privileges
hereunder against any party hereto for any reason whatsoever. There are no third
party beneficiaries.

 

Section 4.13 Limitation of Liability. It is expressly understood and agreed by
the parties hereto that (a) this Agreement is executed and delivered for the
Trust by The Bank of New York Mellon Trust Company, N.A. (the “Bank”), as
Trustee of the Trust, not individually or personally, but solely as Trustee in
the exercise of the powers and authority conferred and vested in it as Trustee
of the Trust and (b) under no circumstances shall the Bank or Trustee be liable
for any liability or obligation of the Trust hereunder.  It is further expressly
understood and agreed by the parties hereto that neither the Bank nor the
Trustee shall have any authority over, or responsibility or liability for, the
transactions contemplated by this Agreement, all of which are hereby agreed to
be the sole responsibility of SandRidge and the Trust.

 

Section 4.14 Tax Hedge Designation. Unless otherwise specifically identified,
the Trust hereby identifies and designates this Agreement and the economic
benefits and costs associated with the underlying commodity derivatives
transactions as a hedging transaction for tax purposes under
Section 1221(a)(7) of the Internal Revenue Code of 1986, as amended and
Section 1.1221-2 of the Treasury regulations promulgated under the Internal
Revenue Code.  The transactions being hedged are as follows (in each case by
SandRidge attributable to the Trust):

 

the sale of:

 

688,875 Bbl of oil production during the period April 1, 2012 to December 31,
2012 (equivalent to approximately 2,505 Bbl per day of oil production during
such period);

 

1,058,500 Bbl of oil production during 2013 (equivalent to approximately 2,900
Bbl per day of oil production during such period); and

 

900,000 Bbl of oil production during 2014 (equivalent to approximately 2,465.75
Bbl per day of oil production during such period).

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, each of the parties hereto
has caused this Agreement to be duly executed as of the date first above
written.

 

 

SandRidge Energy, Inc.

 

 

 

 

By:

/s/ Matthew K. Grubb

 

 

Name:

Matthew K. Grubb

 

 

Title:

President and Chief Operating Officer

 

 

[Signature Page to Derivatives Agreement]

 

--------------------------------------------------------------------------------


 

 

 SandRidge Mississippian Trust II

 

 

 

 

By:

The Bank of New York Mellon Trust Company, N.A., as Trustee

 

 

 

 

By:

/s/ Michael J. Ulrich

 

 

Name:

Michael J. Ulrich

 

 

Title:

Vice President

 

 

[Signature Page to Derivatives Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIRMATIONS

 

--------------------------------------------------------------------------------